UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-32679 International Coal Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-2641185 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 300 Corporate Centre Drive Scott Depot, WV25560 (Address of Principal Executive Offices—Zip Code) (304) 760-2400 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Name on each exchange on which registered: Common Stock, par value $0.01 per share The New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
